PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Double patenting 

The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No.11,023,502.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the context of the claimed invention is the same as the context of the cited claims of the U.S. patent No. 11,023,502.
17/3365,270      					16/793,601
1. A user interaction event data capturing system for use with aerial spherical imagery, the system comprising: a server comprising a memory, a database stored in the memory, and a processor, wherein the database contains data for a spherical image and data for a reference map; and a computer coupled to the server wherein a user interfaces with the server through the computer, wherein the server is programmed to: automatically display at the computer a georectified spherical image sent from the server; automatically receive at the server data of the user interaction with the spherical image communicated from the computer, wherein the data of the user includes a plurality of georectified point of interest; automatically store and track the data of the user in the database of the server.
1. (Currently Amended) A user interaction event data capturing system for use with aerial spherical imagery, the system comprising: a server comprising a memory, a database stored in the memory, and a processor, wherein the database contains data for a spherical image and data for a reference map; and a computer coupled to the server wherein a user interfaces with the server through the computer, wherein the server is programmed to: automatically display at the computer a georectified spherical image sent from the server; automatically receive at the server data of the user interaction with the spherical image communicated from the computer, wherein the data of the user includes a plurality of georectified points of interest; automatically store and track the data of the user in the database of the server; and analyze the plurality of georectified points of interest along a path travelled by the user and create a navigational history that is georectified.
2. The system of claim 1, wherein the server is further programmed to automatically receive at the server data of the user interaction with the spherical image communicated from the computer, wherein the data of the user includes a plurality of georectified points of interest.
2. (Original) The system of claim 1, wherein the server is further programmed to automatically receive at the server data of the user interaction with the spherical image communicated from the computer, wherein the data of the user includes dwell time at the plurality of georectified points of interest.
3. The system of claim 2, wherein the server is further programmed to automatically receive at the server data of the user interaction with the spherical image communicated from the computer, wherein the data of the user includes a dwell time at each of the plurality of georectified points of interest.

3. (Original) The system of claim 2, wherein the server is further programmed to automatically receive at the server data of the user interaction with the spherical image
4. The system of claim 3, wherein the server is further programmed to automatically receive at the server data of the user interaction with the spherical image communicated from the computer, wherein the data of the user includes an order of viewing each of the plurality of georectified points of interest.

4. (Original) The system of claim 3, wherein the server is further programmed to automatically receive at the server data of the user interaction with the spherical image communicated from the computer, wherein the data of the user includes an order of viewing
5. The system of claim 4, wherein the server is further programmed to automatically receive at the server data of the user interaction with the spherical image communicated from the computer, wherein the data of the user includes data regarding jumping to at least one neighboring spherical image.




This application is in condition for allowance except for the following formal matters: 
		I.	Applicant is requested to file a terminal disclaimer.
		II.	Applicant is requested to completely fill in class and subclass 			information for all U.S. patent documents cited in form 1449.
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

				Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/THANH T NGUYEN/                                                                                                Primary Examiner, Art Unit 2448